DETAILED ACTION
	This Office Action is in response to the Amendment filed on 02/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 20 have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharifi et al. (US 2019/0028283 A1-hereinafter Sharifi.) 
Regarding claim 1, Sharifi discloses a physically unclonable function (PUF) structure comprising: 
(at least figures 5B & 5C, [0095]-[0096], each of oscillators connects/couples to two multiplexers); and 
a current sense amplifier receiving outputs of the first and second multiplexers (at least figures 5B & 5C, [0096]-[0098], component that receives counter from two multiplexers.)

Regarding claim 4, Sharifi discloses the PUF structure of claim 1. Sharifi also discloses a retention time of each of the plurality of gain cells varies (at least [0097], delays are different.)

Regarding claim 5, Sharifi discloses the PUF structure of claim 1. Sharifi also inherently discloses read bitlines of the plurality of gain cells are connected to the first and second multiplexers (at least figures 5B & 5C.)

Regarding claim 6, Sharifi discloses the PUF structure of claim 5. Sharifi also inherently discloses signals of the read bitlines of the plurality of gain cells are compared by the current sense amplifier (at least figures 5B & 5C.)

Regarding claim 7, Sharifi disclose the PUF structure of claim 1.  Sharifi inherently also discloses read bitlines of the plurality of gain cells are connected in different order to input ports of the first and second multiplexers (at least [0096], different order to input ports result in different combinations of oscillators outputs.) 

Regarding claim 8, Sharifi discloses the PUF structure of claim 7. Sharifi also discloses wherein, when a challenge is applied to both the first and second multiplexers, an output of each multiplexer is different (at least [0098], i.e.: outputs a 1 or zero.)

Regarding claim 9, Sharifi discloses the PUF structure of claim 8. Sharifi inherently also discloses the output of each multiplexer is different as a result of the different order of the read bitlines connections of the plurality of gain cells to the input ports of the first and second multiplexers (at least [0096][0098][0109], different combination of c-bit challenges provides to extract different PUF values for different MUX delay paths.)

Regarding claim 11, Sharifi discloses a method for forming a physically unclonable function (PUF) structure, the method comprising: 
electrically connecting each of a plurality of gain cells to both a first multiplexer and a second multiplexer (at least figures 5B & 5C, [0095]-[0096], each of oscillators connects/couples to two multiplexers) and 
receiving outputs from the first and second multiplexers by a current sense amplifier (at least figures 5B & 5C, [0096]-[0098], component that receives counter from two multiplexers.)


Claim 15 is rejected for the same rationale as claim 5 above.
Claim 16 is rejected for the same rationale as claim 6 above.
Claim 17 is rejected for the same rationale as claim 7 above.
Claim 18 is rejected for the same rationale as claim 8 above.
Claim 19 is rejected for the same rationale as claim 8 above.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi and in view of Wong et al. (US 2017/0301406 A1-hereinafter Wong.)
Regarding claim 2, Sharifi discloses the PUF structure of claim 1. 
Sharifi does not explicitly disclose each of the plurality of gain cells is a two-transistor gain cell memory.
However, Wong discloses each memory cell is a two-transistor (at least [0032].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Wong into the structure of Sharifi to create memory space for the structure.

Regarding claim 3, Sharifi discloses the PUF structure of claim 1.  
Sharifi does not explicitly disclose each of the plurality of gain cells is a three-transistor gain cell memory.
However, Wong discloses each memory cell is a three-transistor (at least [0036].)


	Claim 12 is rejected for the same rationale as claim 2 above.
Claim 13 is rejected for the same rationale as claim 3 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi and in view of Lu et al. (US 2018/0131527 A1-hereinafter Lu.)
Regarding claim 10, Sharifi discloses the PUF structure of claim 1.
Sharifi does not explicitly disclose a challenge can be used as a seed for a pseudo-random number generator to generate m pseudo-random numbers as inputs to the PUF structure.
However, Lu discloses a seed for a pseudo-random number generator to generate m pseudo-random numbers as input to a PUF structure (at least figure 1, [0015]-[0017], a number of addresses is generated based on an element selected from a combination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Lu into the structure of Sharifi to enhance the authentication of the structure.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi, Wong and further in view of Lu et al. (US 2018/0131527 A1-hereinafter Lu.)

electrically connecting each of a plurality of gain cells to both a first multiplexer and a second multiplexer (at least figures 5B & 5C, [0095]-[0096], each of oscillators connects/couples to two multiplexers); and  
receiving outputs from the first and second multiplexers by a current sense amplifier (at least figures 5B & 5C, [0096]-[0098], component that receives counter from two multiplexers.)
Sharifi does not explicitly disclose each of the plurality of gain cells is a three-transistor gain cell memory and using a challenge as a seed for a pseudo-random number generator to generate pseudo- random numbers as inputs to the PUF structure.
However, Wong discloses each memory cell is a three-transistor (at least [0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Wong into the structure of Sharifi to create memory space for the structure.
Sharifi and Wong do not explicitly disclose using a challenge as a seed for a pseudo-random number generator to generate pseudo- random numbers as inputs to the PUF structure.
However, Lu discloses a seed for a pseudo-random number generator to generate m pseudo-random numbers as input to a PUF structure (at least figure 1, [0015]-[0017], a number of addresses is generated based on an element selected from a combination.)



Second rejections for claims 7-9 and 17-19:
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi and in view of Sisodia et al. (US 2019/0066814 A1-hereinafter Sisodia.)
Regarding claim 7, Sharifi discloses the PUF structure of claim 1. 
Sharifi does not explicitly disclose read bitlines of the plurality of gain cells are connected in a different order to input ports of the first and second multiplexers.
	However, Sisodia discloses read bitlines of a plurality of cells are connected in a different order to input ports of a first and second multiplexers (at least figures 1-2, paragraphs [0010]-[0021], bitlines are connected to input ports of multiplexers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Sisodia into the structure of Sisodia to allow users to have a clear understanding of the structure.

Regarding claim 8, Sharifi and Sisodia disclose the PUF structure of claim 7. Sharifi also inherently discloses wherein, when a challenge is applied to both the first and second multiplexers, an output of each multiplexer is different (at least [0098], i.e.: outputs a 1 or zero.)

Regarding claim 9, Sharifi and Sisodia discloses the PUF structure of claim 8. Sharifi and Sisodia also disclose the output of each multiplexer is different as a result of the different order of the read bitlines connections of the plurality of gain cells to the input ports of the first and second multiplexers (Sharifi-at least [0096][0098][0109], different combination of c-bit challenges provides to extract different PUF values for different MUX delay paths; Sisodia at least figures 1-2, paragraphs [0010]-[0021], bitlines are connected to input ports of multiplexers.)

Claim 17 is rejected for the same rationale as claim 7 above.
Claim 18 is rejected for the same rationale as claim 8 above.
Claim 19 is rejected for the same rationale as claim 9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438